Citation Nr: 1441717	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-22 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bladder cancer disability, claimed as secondary to the service-connected prostate cancer disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran service on active duty from August 1962 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

Bladder cancer is related to treatment for the service-connected prostate cancer.


CONCLUSION OF LAW

The bladder cancer is proximately due to the service-connected prostate cancer treatment.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that the action taken herein is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Law and Regulations

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends that his bladder cancer is due to treatment he received for the service-connected prostate cancer disability.

The Veteran has been diagnosed with papillary lesion of the bladder, also referred to as bladder cancer.  See VA treatment note dated August 2009.  The Veteran is service-connected for prostate cancer.  

As to nexus two separate opinions have been obtained regarding the issue of whether external beam radiation treatment for the service-connected prostate cancer disability caused the Veteran's bladder cancer.  See VA examination dated April 2010, VA addendum dated August 2012.

Both VA physicians opined that while external beam radiation is a risk factor for the development of bladder cancer, they were unable to offer a definitive opinion on the etiology of the Veteran's bladder cancer without resort to mere speculation.  However, the examiner noted that there were other known risk factors for the development of bladder cancer, which the examiners did not establish were present in the Veteran's case, other than chemical exposure (VA has accepted in-service exposure to herbicide agents).

The Board shall not remand in order for the examiners to rule in or out the other risk factors.  Here, we are clearly presented with one known factor and presumptively a second risk factor with the presence of other risk factors unknown.

As noted, the record contains two VA opinions noting that the Veteran's treatment with external beam radiation is a positive risk factor for the development of bladder cancer.  

The Board finds that the record supports the conclusion that external beam radiation treatment for the service-connected prostate cancer disability was the proximate cause of the Veteran's bladder cancer.


ORDER

Service connection for bladder cancer disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


